 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone Steel Products Company, a Division ofFirestone Tire and Rubber Company and Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America,UAW, Petitioner. Case 25-RC-6649March 31, 1978DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 25 of theNational Labor Relations Board on June 28, 1977,'an election by secret ballot was conducted in theabove-entitled proceeding on July 28, under thedirection and supervision of said Regional Director.Upon the conclusion of the election, a tally of ballotswas furnished the parties in accordance with theBoard's Rules and Regulations, Series 8, as amended.The tally of ballots shows that there were approxi-mately 425 eligible voters and that 409 ballots werecast, of which 207 votes were cast for and 154 againstthe Petitioner, and 48 ballots were challenged. Thechallenged ballots are not sufficient in number toaffect the results of the election.On August 4, 1977, the Employer filed timelyobjections to the election. Pursuant to Section 102.69of the Board Rules and Regulations, Series 8, asamended, an investigation was conducted under thedirection and supervision of the Regional Director,and, on October 31, 1977, he issued and duly servedon the parties his Report on Objections and notice ofhearing. In his report, he recommended that theEmployer's Objections 1, 2, 4, 6, and 8 be overruledin their entirety and that Objection 3A be overruledonly insofar as it relates to alleged Petitioner threatsto force the Employer to discriminate against em-ployees who did not support Petitioner. The Region-al Director ordered that a hearing be held withrespect to the issues raised by Objections 3A, 3B, 5,and 7.Thereafter, on November 28, 1977, the Employerfiled timely exceptions to the Regional Director'sreport, requesting that the Board set aside theRegional Director's recommendation that Objections2 and 6 be overruled, and that these objections beincluded in the notice of hearing. The Petitioner filedAll dates are in 1977 unless otherwise stated.2 In the absence of exceptions, the Regional Director's disposition of theobjections not specifically excepted to are hereby affirmed.3 N.L.R.B. v. Savair Manufacturing Co., 414 U.S. 270(1973).4 228 NLRB 1311 (1977).235 NLRB No. 80an answering brief. On January 26, 1978, the Em-ployer offered to submit additional evidence whichpreviously had been unavailable to it in support of itsexceptions. This evidence was accepted on January30, 1978. On February 6, 1978, the Petitioner filed aresponse to the Employer's offer of submission.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the objections, theRegional Director's report, the exceptions, and theadditional materials herein submitted and herebyadopts the Regional Director's findings, conclusions,and notice of hearing2to the extent consistentherewith.In support of its Objections 2 and 6, the Employerclaims that certain named employees who weremembers of the UAW In-Plant Organizing Commit-tee were agents of the Petitioner and that objection-able statements were made by them during thecourse of the election campaign. Specifically, theevidence underlying the Employer's Objection 2purports to show that employee Doug Abner fostereda rumor that an unpopular supervisor, who no longerworked for the Employer, would be returning afterthe election regardless of the outcome. The Employercontends that this misrepresentation by an agent ofthe Petitioner interfered with the election. In addi-tion, in support of its Objection 6, the Employeralleges that five members of the employee organizingcommittee, including Abner, were engaged in solicit-ing authorization cards and, during the course ofsuch solicitations, made statements to other employ-ees regarding the waiver of initiation fees in contra-vention of the Savair doctrine.3In his report, the Regional Director overruled theseobjections on the basis of information obtainedduring his investigation of the matter. In part, heoverruled these objections based on the finding thatthe employee organizers were not agents of thePetitioner, and that their statements were not attrib-utable to the Petitioner. In addition, he noted thatthe alleged misrepresentation regarding the return ofthe supervisor is insufficient grounds to set aside theelection according to the standards set forth in bothShopping Kart Food Market, Inc.,4and HollywoodCeramics Company, Inc.5Finally, the Regional Direc-tor noted that no Savair violation had occurred duein part to the fact that UAW Organizing Representa-tive Rex Wiseman had announced the Petitioner's5 140 NLRB 221 (1962). The Regional Director found that the state-ments regarding the supervisor were not objectionable under this standardbecause the information could not be viewed as being within the exclusiveknowledge of the Petitioner.548 FIRESTONE STEEL PRODUCTS CO.initiation fee waiver policy which was consistent withSavair.While we are in agreement with the RegionalDirector that a hearing is not warranted with regardto the issues raised by these two objections and thatthey have been properly overruled, we do not rely oncertain findings made by the Regional Director insupport of his conclusions. In his report, the Region-al Director characterized a statement made by Abnerin an affidavit as a "conclusory statement," foundthat the "preponderance of the evidence" indicatedthat Abner and the other members of the In-PlantCommittee were not agents of the Petitioner, andthat "no evidence was proffered or adduced in thecourse of the investigation which would discredit thetestimony" of the Petitioner's witnesses. While suchstatements may properly issue from a trier of fact,whose responsibility it is to weigh the evidence andresolve credibility conflicts, such considerationsshould not influence a Regional Director's denial ofa hearing on the issues involved, since the proper testto be used by the Regional Director is to determinewhether "substantial and material factual issues"have been raised by the objections.6However, without regard to weighing of evidenceand the resolution of credibility conflicts, we agreewith the Regional Director that no substantial ormaterial factual issue has been raised with respect tothese objections which would warrant setting asidethe election, and that therefore these issues have beenproperly excluded from the Regional Director'snotice of hearing. The investigation conducted by theRegional Director and the supplementary evidencesubmitted by the Employer reveal the following:During the course of the Petitioner's organizingcampaign, Doug Abner and 122 other employees hadbecome members of the Petitioner's In-Plant Orga-nizing Committee and wore campaign buttons indi-cating their membership. Five or more employees,including Abner, solicited other employees to signauthorization cards both before and after the petitionwas filed. With respect to Abner alone, the evidencereveals Abner had been active in prior attempts toorganize the Employer's employees and that Petition-er's International Organizing Representative RexWiseman initially contacted Abner at the start ofPetitioner's organizing drive and enlisted his support.Wiseman conducted the first meeting with theemployees on May 4, about a week after his firstcontact with Abner. Abner and seven other employ-ees were in attendance at this meeting, and at leastfive of them, including Abner, received a number ofauthorization cards to be passed out to the otheremployees. In addition, Abner passed out some of hiscards to other employees, who in turn attempted toget signatures from their fellow employees. In all,Abner secured approximately 35-40 signed authori-zation cards. During the course of the campaign,Abner was a prominent advocate for the Union,attended all except I of approximately 10 meetingsconducted by Petitioner's Representative Wiseman;and both he and Wiseman, among others, wereengaged in handbilling at the entrance to theEmployer's plant. During the course of the RegionalDirector's investigation, Abner completed an affida-vit concerning the circulation of the rumor about thereturn of the unpopular supervisor in which hestated:During the entire campaign, whenever I talked toemployees about things for the Union, I wascareful to talk only about things which I haddiscussed with the Organizing Committee and theUAW representatives, I did not make any argu-ments which were not approved and authorizedby the UAW representatives.Finally, the Employer offered evidence to show thatduring the campaign Abner and other named em-ployees made statements in violation of Savair whenthey were engaged in soliciting authorization cardsfrom fellow employees. Specifically, the RegionalDirector found that the Employer's witnesses testi-fied Abner and the others:[I Indicated, either explicitly or with words whicharguably could be interpreted as indicating, thatthe employee had to sign the authorization cardprior to the election in order to keep from payingan initiation fee to join the UAW if Petitionerwon the election .... [and] that an employeehad to vote for the Union to save the cost ofinitiation fees.In his report, the Regional Director noted that theevidence did not indicate that Wiseman or otherregular representatives of Petitioner were aware ofthese alleged statements by Abner and the others,and that those who allegedly made the statementsdenied doing so. In addition, the Regional Directorcited the wide circulation of handbills distributed bythe Petitioner and the employees. These handbillscontain the following statements:It is the POLICY in Region 3 of the UAW(Indiana and Kentucky) to extend to ALL em-ployees of an appropriate unit in the plant at thetime of an N.L.R.B. election the opportunity to6 Sec. 102.69 of the Board's Rules and Regulations.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin the UAW WITHOUT paying an InitiationFee. You WILL have this opportunity.and:It is the policy in UAW Region No. 3 to notrequire the payment of monthly union dues untilafter a contract is negotiated and accepted by theworkers. This will also apply to you.Furthermore Wiseman stated at one of Petitioner'smeetings, in response to a question by an employee,that employees would not have to pay initiation fees.In agreeing with the result reached by the RegionalDirector in overruling these objections without ahearing, we note that membership on an in-plantemployee organizing committee is insufficient byitself to make an employee an agent of a union,7particularly here, where, prior to the election, 123employees out of a unit numbering approximately425 persons had been made members of the In-PlantCommittee. Another factor cited by the Employer,that is, that the employees involved had beenengaged in card solicitation, has likewise been foundnot to be sufficient to show agency status.8 Withregard to the affidavit signed by Abner in which heclaimed that he did not make any statements thatwere not "approved" or "authorized" by the Petition-er, we note that such a general statement does notraise a substantial issue of fact, inasmuch as thestatement lacks specificity and at most indicates thatAbner merely sought to avoid incorrect statements inmaking arguments for the Petitioner. In any event,we have previously held that claims of agency statusmade by an employee who is the purported agent donot establish such a relationship,9and that thisprinciple is plainly applicable where an employeemakes a generalized claim that his statements havebeen "authorized" or "approved."In making the finding that Abner and the otheremployees were not acting as agents of the Petitioner,we have taken into consideration the fact that RexWiseman, Petitioner's regular organizer, was presentat the entrance to the Employer's plant and hadengaged in handbilling of employees. In addition, hewas the individual in charge of the Petitioner'smeetings during the course of the organizing cam-paign and was readily accessible. We therefore finddistinguishable cases such as Local 340, International7 Owens.-Corning Fiberglas Corporation, 179 NLRB 219, 223 (1969);International Ladies' Garment Workers' Union, AFL-CIO (Georgetown DressCorporation), 214 NLRB 706 707-708 (1974), enforcement denied 537 F.2d1239 (C.A. 4, 1976); Tennessee Plastics, Inc., 215 NLRB 315, 319 (1974),enfd. 525 F.2d 670 (C.A. 6, 1975); Mike Yurosek & Sons, 225 NLRB 148,149-150 (1976).a Jefferson Food Mart, Inc., d/bla Call-A-Mart, 214 NLRB 225, 228(1974); J. C. Penney Company, Inc., 215 NLRB 24 (1974); Allied Metal HoseCompany, Inc., 219 NLRB 1135 (1975).9 Bufkor-Pelzner Division, Inc., 169 NLRB 998 (1968).Brotherhood of Operative Potters, AFL-CIO (MacombPottery Company), 175 NLRB 756 (1969), where theagency status of an employee organizer was premisedon the fact that no regular union officials werepresent during the campaign and that the unionacted solely through employees operating pursuantto written instructions. Accordingly, even assuming,arguendo, that Abner and the others had madestatements impermissible under Savair standards, theevidence shows that these statements are not attrib-utable to the Petitioner in this situation. In reachingthis conclusion, we note the lack of any specificevidence that Wiseman, the regular organizer, hadinstructed employees to make such statements, wasaware of them, or ratified them.We find particularly significant the fact thatWiseman had expressly stated that no initiation feeswould be collected from the present employees andthat leaflets had been widely circulated stating thatno such fees would be collected. We therefore findinapposite such cases as J. C. Penney Company, Inc.,214 NLRB 445, 452 (1974), where improper state-ments by employee organizers had not been coun-tered by unambiguous announcements of a properwaiver of initiation fees under Savair standards, ashad occurred here. Rather, we find applicable thosecases which hold that even though statements madeduring the course of an election campaign may havebeen violative of the Savair standards, if viewed inisolation, such statements will not cause the electionto be set aside where all of the circumstances indicatethat the employees were unambiguously informedthat the initiation fees were waived in a mannerconsistent with Savair.10Finally, we agree with the Regional Director forthe reasons stated by him that any remarks made byAbner concerning the return of the unpopularsupervisor are insufficient to constitute objectionableconduct which would warrant setting aside theelection or taking the issue to a hearing."ORDERIt is hereby ordered that Employer's Objections 1,2, 4, 6, and 8 be overruled in their entirety and thatObjections 3A be overruled insofar as it relates toalleged Petitioner threats to force the Employer to'o Western Refrigerator Co., Subsidiary of the Hobart Manufacturing Co.,213 NLRB 227 (1974); Peabody Solid Waste Management DeWald, 214NLRB 817 (1974): Smith Company of California, Inc., 215 NLRB 530 (1974);Rounsaville of Tampa, Inc., 227 NLRB 1079 (1977). Cf. Jefferson Food Mart,.Inc., d/b/a Call-A -Mart, supra." Chairman Fanning and Member Jenkins would affirm the RegionalDirector on the basis of the standards enunciated in Hollywood Ceramics,supra. Member Penello would affirm the Regional Director for the reasonsset forth in Shopping Kart Food Market, Inc., supra.550 FIRESTONE STEEL PRODUCTS CO.discriminate against employees who did not supportPetitioner.IT IS FURTHER ORDERED that a hearing be held toresolve the issues of fact and credibility raised byObjections 3A, 3B, 5, and 7.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of said issues.Within the time prescribed by the Board's Rules andRegulations, any party may file with the Board inWashington, D.C., eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof oneach of the other parties and shall file a copy with theRegional Director. If no exceptions are filed thereto,the Board will adopt the recommendations of theHearing Officer.IT IS ALSO FURTHER ORDERED that the above-entitled matter be, and it hereby is, referred to theRegional Director for Region 25 for the purpose ofconducting such hearing, and that the said RegionalDirector be, and hereby is, authorized to issue noticethereof.551